Citation Nr: 1732210	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-13 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to June 28, 2013 for residuals of comminuted gunshot wound to right foot with retained foreign body, fracture second metatarsal, mid shaft with metatarsalgia and residual scarring, no artery involvement (right foot gunshot residuals).

2.  Entitlement to a disability rating in excess of 20 percent from December 1, 2013 to August 16, 2016 for right foot gunshot residuals.

3.  Entitlement to a disability rating in excess of 30 percent from August 17, 2016, for right foot gunshot residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Currently, jurisdiction is with the RO in San Diego, California.

In a May 2015 rating decision, the RO assigned the Veteran's right foot gunshot residuals a temporary total rating from June 28, 2013 to November 30, 2013, under 38 C.F.R. § 4.30 based on the need for convalescence following surgery.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. In April 2016, the Board remanded this matter for further development.  

In a December 2016 rating decision, the VA Appeals Management Center assigned the service-connected right foot gunshot residuals a 30 percent rating from August 17, 2016 forward.  Accordingly, the increased rating claim currently on appeal has been recharacterized as reflected on the title page.

In the December 2016 rating decision, the RO also awarded the Veteran a separate 10 percent rating for right foot hallux rigidus, effective from August 17, 2016.  The Veteran has not appealed the 10 percent rating, which is the maximum rating available under Diagnostic Code 5280-5281.


FINDINGS OF FACT

1.  Prior to June 28, 2013, the Veteran's right foot gunshot residuals resulted in, at worst, moderately severe injury to the foot.

2.  From December 1, 2013 to August 16, 2016, the Veteran's right foot gunshot residuals resulted in, at worst, moderately severe injury to the foot.

3.  Since August 17, 2016, the right foot gunshot residuals have resulted in severe injury to the foot, without actual loss of use of the foot.

4.  Prior to August 17, 2016, the Veteran had hallux rigidus of the right great toe.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to June 28, 2013 for right foot gunshot residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5283, 5284 (2016).

2.  The criteria for a disability rating in excess of 20 percent from December 1, 2013 to August 16, 2016 for right foot gunshot residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5283, 5284 (2016).

3.  The criteria for a disability rating in excess of 30 percent from August 17, 2016, forward, for right foot gunshot residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5283, 5284 (2016).

4.  For the appellate period prior to August 17, 2016, the criteria for a separate 10 percent rating for hallux rigidus of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5281 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).

The Veteran's for right foot gunshot residuals have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 sets forth disability ratings of 10 percent for moderate injuries of the foot; 20 percent for moderately severe injuries of the foot; and 30 percent for severe injuries of the foot.  See 38 C.F.R. § 4.71a, DC 5284.  A note to Diagnostic Code 5284 states that a 40 percent rating is warranted with actual loss of use of the foot.

Under DC 5283, with respect to the tarsal, or metatarsal bones, malunion of, or nonunion of:  a 10 percent rating is assigned for moderate disability; a 20 percent rating is assigned for moderately severe disability; and a 30 percent rating is assigned for severe disability.  See 38 C.F.R. § 4.71a, DC 5283.  As with Dc 5284, a note to Diagnostic Code 5283 states that a 40 percent rating is warranted with actual loss of use of the foot.

The ordinary meaning of "severe" is "very great [or] intense," or "of a great degree."  Prokarym v. McDonald, 27 Vet. App. 307, 310   (2015) (quoting New Oxford American Dictionary 1599 (3d ed.2010) and Merriam-Webster Dictionary, http://www.merriam-webster.com/dictionary/severe (last visited Mar. 27, 2015). The term "severe" is used throughout the rating schedule, including in DCs 5276 and 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific DC.  Id.

VA's Office of General Counsel has stated that DC 5284 is a more general DC under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40  and 4.45, along with the DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  See VAOPGCPREC 9-98 (August 14, 1998).  Here, the Veteran's right foot gunshot residuals result in limitation of motion of the foot; thus, §§ 4.40 and 4.45 are applicable.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40  in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45. 

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the factors discussed in the preceding paragraph, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07   (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85   (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Prior to June 28, 2013

The Veteran submitted his claim for an increased rating for his right foot gunshot residuals in April 2010.  He asserts that he is entitled to a rating in excess of 20 percent for his service-connected right foot gunshot residuals prior to June 28, 2013.  For the following reasons and bases, the Board finds that a disability rating in excess of 20 percent for that time period is not warranted.

X-ray imaging of the Veteran's right foot in February 2010 revealed moderate to moderately severe osteoarthritic changes in the first metatarsophalangeal joint.  See February 2010 Imaging Report.

At an October 2010 VA foot examination, the Veteran reported throbbing pain which increased with activity and was relieved with rest and over the counter pain medication.  See October 2010 VA Examination Report.  He also reported using an orthotic device and being able to walk up to one quarter of a mile.  On physical examination, the examiner noted that no instability or edema was found.  Palpation showed positive tenderness of the second web space with compression of the metatarsal head.  Strength was 5/5.  Specialty tests included no instability with anterior drawer approximately 2 mm and standing on the hind foot in relation to the Achilles, which was in a neutral position with no varus or valgus. The midfoot had no collapse and no windlass effect.  There was no pain or limited range of motion with the extensor hallucis longus, flexor hallucis longus, tibialis anterior, and tibialis posterior, and no pain with inversion or eversion with the peroneus longus and brevis muscles.  Subtalar motion was minimal and the first metatarsal range of motion was normal with plantar flexion at 0 to 10 degrees and dorsiflexion at 0 to 45 degrees at the great toe.  Active and passive range of motion was equal.  Range of motion was not limited by pain, weakness, and incoordination, and fatigability, lack of endurance on three repetitions of motion, or flares.  X-ray of the right foot showed multiple metal fragments of the second and third metatarsals with a healed fracture of the second metatarsal.  The examiner diagnosed right foot pain after gunshot wound with shrapnel and possible Morton's neuroma.  Additionally, the examiner stated that the pain that the Veteran was experiencing in his right foot was not muscular in origin, and there are no muscles in the range of motion examination that were being affected by the pain from the shrapnel in the right foot.

A VA podiatry note dated in October 2010 noted complaints of foot pain from an old gunshot wound.  On examination, the examiner found right foot sub-1st metatarsal head pain, 2/2 short  2nd metatarsal from old gunshot wound, and right 2nd digit HT with pre dislocation syndrome.  X-ray of the right foot showed an old gunshot wound with multiple metallic fragments embedded in the mid-foot and mid-2nd metatarsal, site of old fracture with mild deformity and moderately
severe osteoarthritis of the first metatarsal joint.  Sensation was intact.

A VA podiatry note dated in April 2011 noted complaints of pain in the ball of the right big toe.  Pertinent findings included discrete hyperkeratosis at the sub medial 1st metatarsal head, muscle strength of 5/5 throughout, a decrease in the 1st MPJ range of motion without pain or crepitus, a decrease in the medial arch, pronation noted in stance, and discomfort upon palpation of the plantar aspect of the right tibial sesamoid.  The examiner noted, in pertinent part, right tibial sesamoiditis, hyperkeratosis, hallux limitus, and gastroc equinus.  Hallux rigidus was listed as one of the Veteran's medical problems in his VA treatment records in May 2011 and thereafter.

The Veteran underwent a February 2012 VA examination to evaluate the etiology of a claimed left foot disability.  During the examination, the examiner noted the Veteran's right foot gunshot residuals and stated he had moderately severe foot injuries as a result thereof.  Hallux valgus was noted and described as asymptomatic.  See February 2012 Disability Benefits Questionnaire.  The examiner also noted mildly decreased ambulation and standing potential secondary to pain.

A June 2013 VA podiatry noted the Veteran's complaint of pain in the right foot.  He stated that he was casted for orthotics 2 years ago but it was not helpful.  He walked with a limp.  He reported pain on the bottom of the big toe joint as well as pain inside the joint during ambulation.  He also had pain in the 1st interspace with compression.  Muscle strength was 5/5 throughout.  Medial eminence at the 1st metatarsal head was painful on palpation.  There was pain on palpation of the
sesamoid apparatus.  Pain and crepitation were noted with range of motion of the 1st MPJ.  There was limited dorsiflexion of the 1st MPJ with non-weightbearing and weightbearing.  There was also pain on dorsal-plantar compression of the 1st interspace.  X-ray revealed possible nonunion of the right second metatarsal fracture and progressive degenerative first ray changes.  The Veteran elected to undergo surgery.  On June 28, 2013, he underwent right hallux (1st MTPJ) fusion.  

Given the symptomatology described on the examination reports and treatment records discussed above, the overall disability picture does not more closely approximate severe impairment of the right foot at any period of time prior to June 28, 2013.  Specifically, in October 2010 the Veteran reported being able to walk up to one quarter of a mile.  While his right foot was painful, there was no instability or edema, and strength was 5/5.  Range of motion was not limited by pain, weakness, and incoordination, and fatigability, lack of endurance on three repetitions of motion, or flares.  See 38 C.F.R. §§ 4.40  and 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).   In October 2010, the site of the old metatarsal fracture was described as with only mild deformity.  Strength was again 5/5 in April 2011 and June 2012.  During the February 2012 VA examination, the examiner noted the Veteran's right foot gunshot residuals and stated he had moderately severe foot injuries as a result thereof.  The examiner also noted only mildly decreased ambulation and standing potential secondary to pain.  Thus, it would not appear that a higher-level of disability is shown so as to warrant a 30 percent rating under DC 5283 or DC 5284. 

In June 2013, there was in increase in the severity of the Veteran's right foot gunshot residuals, for which he underwent surgery.  However, he was assigned a temporary total rating 38 C.F.R. § 4.30 from June through November 2013.

From December 1, 2013 to August 16, 2016

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected right foot gunshot residuals from December 1, 2013 to August 16, 2016.  For the following reasons and bases, the Board finds that disability ratings in excess of 20 percent for that time period is not warranted.

A December 4, 2013 VA treatment record notes the Veteran denied both pain and issues with ambulation.  See December 2013 Admission Evaluation Note.  

Later that same month, a December 30, 2013 VA treatment record reflects the Veteran reported minimal foot pain, and a healed right foot wound was noted.  See December 2013 Surgery Outpatient Note.

In June 2015, the Veteran complained of mild pain along the right hallux, and denied general foot pain.  See June 2015 Surgery Outpatient Note.  He also stated he wears a pair of extra depth shoes at home.  Id.  

Given the symptomatology described on the examination reports and VA treatment records noted above, the overall disability picture does not more closely approximate severe impairment of the right foot for any period of time from December 1, 2013 to August 16, 2016.  In this regard, the Veteran's right foot gunshot residuals have been manifested through pain and the use of orthotic devices.  Accordingly, a higher rating is not warranted for the Veteran's service-connected right foot gunshot residuals under DC 5283 or DC 5284.



From August 17, 2016, forward

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected right foot gunshot residuals.  For the following reasons and bases, the Board finds that a disability rating in excess of 30 percent is not warranted.

At the September 2016 Board hearing, the Veteran testified his right foot was in constant pain.  See September 2016 Hearing Transcript.  He further testified that he is unable to rely on his right foot to walk and that he must heavily rely on his left foot and cane to ambulate.  Id.  

A June 3, 2016 VA treatment record noted that the right hallux slightly dorsiflexed and overlapped the 2nd digit after previous surgery.

Following the Board's April 2016 remand, the Veteran was afforded an August 2016 VA examination to determine the severity of his right foot gunshot residuals.  He reported chronic pain and being unable to walk barefoot.  See August 2016 VA Examination Report.  He stated that shoes helped him keep his balance and control the pain on the right foot.  He had an abnormal gait with compromised weight bearing on the right foot due to the great toe not being able to impact with the ground.  The Veteran was unable to walk long distances due to balance issues.  On physical examination, the examiner noted that the Veteran's right great toe was 1.5 cm shorter than the left great toe following the surgery and that the right great toe did not touch the ground and was medially deviated over the 2nd toe.  The examiner found the Veteran's right toe to be rigid with no flexibility.  The examiner noted that the right great toe did not aid in ambulation, requiring the other toes to compensate. The examiner stated that the Veteran was unable to walk during a flare up and must rest and elevate the foot.  The examiner found that the right great toe's functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  Finally, the examiner stated that the overall level of disability resulting from the Veteran's right foot gunshot wound residuals was severe regarding the right foot only.  His right great toe was deformed and did not aid in his ambulation in any way.  He was able to ambulate with the assistance of a cane and was able to ambulate without a cane for short distances when wearing supportive footwear.  The great toe deformity led to chronic callous formation and metatarsalgia from compensation of the foot as well as the remaining toes spreading to cover more surface area when ambulating.

A 30 percent rating is the maximum rating possible under Diagnostic Codes 5283 and 5284; however, a 40 percent rating is warranted with actual loss of use of the foot.  See 38 C.F.R. § 4.71a.  Loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  

In this case, the August 2016 examination report indicates that the Veteran would be equally served by an amputation with prosthesis.  However, that indication is only in relation to the Veteran's hallux rigidus of his right great toe for which he is separately service-connected.  Although the right great toe provides no function whatsoever to the Veteran, the examination report does not indicate that he has suffered actual loss of use of the right foot.  In fact, the report states the Veteran's remaining right foot toes have compensated for the right great toe's limited functionality.  The Veteran had an abnormal gait and was unable to walk long distances; however, he was able to walk while wearing shoes which helped him keep his balance and control his right.  The examiner noted that the Veteran was able to ambulate without a cane for short distances when wearing supportive footwear.  Accordingly, a 40 percent rating is not warranted for the Veteran's service-connected right foot gunshot residuals.

As noted in the Introduction, the Veteran was awarded a separate 10 percent rating for right foot hallux rigidus under Diagnostic Code 5280-5281, effective from August 17, 2016.



Hallux rigidus, as set forth under DC 5281, is defined as "restricted mobility of the big toe due to stiffness of the metatarsophalangeal joint especially when due to arthritic changes in the joint.  See Merriam-Webster Medical Dictionary; see also Vaughn v. Shinseki, 2013 U.S. App. Vet. Claims LEXIS 1794, 2013 WL 5781484 (U.S. App. Vet. Cl. Oct. 28, 2013) (setting forth the definition of hallux rigidus from the Dorland's Illustrated Medical Dictionary 818 (32d ed. 2012) as "painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal [MTP] joint.").  Here, when he filed his claim for an increase in April 2010 the Veteran was shown to have moderate to moderately severe osteoarthritic changes in the first metatarsophalangeal joint.  See February 2010 Imaging Report.  Hallux limitus was diagnosed in April 2011 and hallux rigidus was listed as one of the Veteran's medical problems in his VA treatment records in May 2011 and continuing thereafter.  Resolving doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for right foot hallux rigidus under Diagnostic Code 5280-5281, effective for the entire appellate period prior to August 17, 2016.  See 38 C.F.R. § 3.102; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  This is the maximum rating available under DC 5280 and DC 5281.

The Board has also considered whether a separate rating is warranted for the Veteran's residual scarring of the right foot.  However, the scar has been described as barely visible, superficial, not painful, not unstable, with no skin breakdown, and with no other disabling effects.  At most, it measures only 3.5 cm. long by 1 cm. wide.  See October 2010 and August 2016 VA examination reports.  Thus, a 
separate compensable rating is not warranted for residual scarring of the right foot.  See 38 C.F.R. § 4.118, DCs 7800 to 7805.


ORDER

Prior to June 28, 2013, entitlement to a disability rating in excess of 20 percent for residuals of comminuted gunshot wound to right foot with retained foreign body, fracture second metatarsal, mid shaft with metatarsalgia and residual scarring, no artery involvement, is denied.

From December 1, 2013 to August 16, 2016, entitlement to a disability rating in excess of 20 percent for residuals of comminuted gunshot wound to right foot with retained foreign body, fracture second metatarsal, mid shaft with metatarsalgia and residual scarring, no artery involvement, is denied.

From August 17, 2016, forward, entitlement to a disability rating in excess of 30 percent for residuals of comminuted gunshot wound to right foot with retained foreign body, fracture second metatarsal, mid shaft with metatarsalgia and residual scarring, no artery involvement, is denied.

Prior to August 17, 2016, a separate 10 percent rating, but not higher, for right foot hallux rigidus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


